Citation Nr: 0945659	
Decision Date: 12/01/09    Archive Date: 12/08/09

DOCKET NO.  08-30 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for a bilateral knee 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The Veteran served on active duty from August 1971 to August 
1973, with subsequent service in the Army National Guard.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a February 2008 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky, which denied a claim for service connection for 
"arthritis, bilateral knees."  

In October 2008, the Veteran indicated on his appeal form (VA 
Form 9) that he desired a hearing before a Traveling Veterans 
Law Judge.  However, in a statement received by the RO in 
July 2009, the Veteran's representative indicated that he 
wished to withdraw his request for a hearing.  See 38 C.F.R. 
§ 20.702(e) (2009).   Accordingly, the Board will proceed 
without further delay.  


FINDING OF FACT

The Veteran does not have a bilateral knee disability that 
was caused or aggravated by his service.  


CONCLUSION OF LAW

A bilateral knee disability was not incurred in or aggravated 
by the Veteran's service.  38 U.S.C.A. §§ 101, 1110, 1131, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.6, 3.102, 
3.159, 3.303, 3.307, 3.309 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

The Veteran asserts that he has a bilateral knee disability 
as a result of his service.  He essentially argues that he 
has the claimed disability due to service in the Army 
National Guard (ANG), to include aggravation of knee 
arthritis.  He argues that the fact that he received a number 
of profiles (i.e., light duty) based on his knee disorder, 
and the fact that he was medically retired from the ANG due 
to his knees in September 2006, are both evidence of 
aggravation of his knee disorders by ANG duty.  See e.g., 
Veteran's letters, received in January 2007 and October 2009.  

As an initial matter, in October 2009, the Veteran submitted 
a photocopy of a service identification card which indicates 
that he is retired, without a waiver of RO review.  The 
Veteran asserted that this card indicated that he was 
"medically retired."  However, the reason for his 
retirement is not indicated on the card, and in any event, 
other service treatment reports are of record that 
specifically indicate the reason for his separation from 
service.  This evidence is therefore not material to the 
bases for the Board's decision, it is not "pertinent" as 
defined at 38 C.F.R. § 20.1304(c) (2009) to the issue before 
the Board, and a remand for RO consideration is not required.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations 
also provide that service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d).  In 
addition, certain chronic diseases, including arthritis, may 
be presumed to have been incurred during service if they 
become disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  

Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled or died from a disease or 
injury incurred in or aggravated in line of duty or period of 
inactive duty training (INACDUTRA) during which the 
individual concerned was disabled or died from injury 
incurred in or aggravated in line of duty.  38 U.S.C.A. § 
101(21) and (24) (West 2002); 38 C.F.R. § 3.6(a) and 
(d)(2009).  ACDUTRA is, inter alia, full-time duty in the 
Armed Forces performed by Reserves for training purposes.  38 
C.F.R. § 3.6(c)(1) (2009).  

Presumptive periods do not apply to periods of ACDUTRA or 
INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474, 477-78 
(1991).  

The claims files do not contain any line of duty reports 
reflecting that he sustained an injury to either one of his 
knees.  The medical evidence from his ANG service is further 
discussed, infra.  

The Veteran's service treatment reports from his active duty 
do not show any relevant treatment, or diagnoses.  The 
Veteran's separation examination report, dated in May 1973, 
shows that his lower extremities were clinically evaluated as 
normal.  In an associated "report of medical history," he 
denied having a "'trick' or locked knee."  

The claims files include service treatment reports from the 
Veteran's ANG service, which, in turn, include a number of 
private treatment reports.  This evidence shows that in March 
1998, the Veteran sustained a left knee injury when he was 
involved in a motor vehicle accident (MVA) (there is no 
evidence that the Veteran was on ACDUTRA or INACDUTRA at the 
time of this accident, nor has the Veteran asserted 
otherwise).  An April 1998 report notes that he had a torn 
tendon in his left knee.  Reports from M.T.S., M.D. (a 
private physician), dated in 2000, state that the Veteran 
underwent a left knee arthroscopy, and he was noted to have 
an oestochondral lesion, "a small tear, and "quite a bit of 
arthritis."  Between 1998 and 2004, the Veteran was given a 
number of profiles (i.e., light duty) for his left knee 
condition.  Reports, dated in 2004, indicate that the ANG 
determined that the Veteran's knee condition (the right or 
left knee was not specified) was found to be "medically 
unacceptable."  Other reports, dated between 2004 and 2006, 
note status post arthroscopy, left knee, and arthritis of the 
knees.  A private treatment report, dated in February 2006, 
notes "a new problem in his right knee."  The report 
further notes "wear and tear on the medial side, loss of 
joint height, start of spurring."  An undated statement 
shows that the Veteran reported having right knee arthritis.  

Reports from M.A., M.D., dated between 1996 and 2005, include 
reports, dated between 1996 and 1997, which note that he 
played racquetball up to four times per week.  A March 1998 
report notes complaints of knee symptoms following an MVA in 
which he complained of left knee symptoms following an MVA.  
A March 2000 report shows a "complaint of persistent left 
knee pain since an MVA in 3/98."  The report notes "left 
knee pain s/p (status post) MVA 3/98."  

In addition to the previously discussed reports from Dr. 
M.T.S. (which are associated with the Veteran's ANG service 
treatment reports), other reports from Dr. M.T.S., dated 
between 2000 and 2004, show a number of treatments for 
bilateral knee symptoms, with notations that included 
chondromalacia patella, and osteoarthritis.  A February 2000 
report notes a history of a March 1998 MVA, and that he had 
"chronic left knee effusion following an MVA when his knee 
hit the dash."  Reports dated in June and July of 2004, note 
"a new problem," that he sustained a workman's compensation 
injury in May 2004 involving a slip and fall injury, and that 
the Veteran "returns back here with a workman's compensation 
injury to his knee."  The reports note an MCL (medical 
collateral ligament) tear, and that a magnetic resonance 
imaging (MRI) study and X-rays reportedly showed degenerative 
changes (these reports do not specify the left or the right 
knee, but when read in context, they appear to discuss the 
right knee).  

The claims files include several lay statements, dated in 
April 2007.  One author asserts that he has served with the 
Veteran in the ANG since 1999.  One author asserts that he 
has known the Veteran since 1990, that he works with the 
Veteran as construction managers/inspectors, and that their 
jobs require walking on uneven ground, and climbing into 
buildings under construction.  A third author asserts that he 
has known the Veteran for several years.  All of the authors 
essentially assert that the Veteran has knee symptoms.  

The Veteran has submitted a number of sick leave request 
forms from his employment, dated between 2003 and 2007.  A 
number of these forms indicate that he took time off for 
treatment of knee symptoms, and/or are accompanied by 
statements from a private physician indicating treatment for 
knee symptoms.  

The Board finds that the claim must be denied.  With regard 
to the possibility of service connection on a direct basis, 
the Veteran's service treatment reports do not show any 
relevant treatment.  Therefore, a chronic condition is not 
shown during active duty service.  See 38 C.F.R. § 3.303(a).  
In addition, the earliest post-active-duty-service medical 
evidence of treatment for knee symptoms is dated in March 
1998, following an MVA in which he sustained trauma to his 
knees.  This is approximately 25 years after separation from 
active duty service, and indicates a post-service bilateral 
knee injury.  This lengthy period of time without treatment 
is evidence that there has not been a continuity of 
symptomatology, and it weighs heavily against the claim on a 
direct basis.  See Maxson v. Gober, 230 F. 3d 1330, 1333 
(Fed. Cir. 2000) (holding that it was proper to consider the 
veteran's entire medical history in determining if service-
connection is warranted, including a lengthy period of 
absence of complaints).  Furthermore, there is no competent 
evidence of record to show that the Veteran has a knee 
disability due to his active duty service.  Finally, there is 
no competent evidence to show that arthritis of either knee 
was manifested to a compensable degree within one year of 
separation from active duty service.  Accordingly, service 
connection on a direct or presumptive basis is not warranted.  
See 38 C.F.R. §§ 3.303, 3.307, 3.309.  

However, the Veteran's primary argument is that service 
connection is warranted based on post-active duty service in 
the ANG.  Specifically, he asserts that his bilateral knee 
disorders were aggravated by his ANG service.    

The presumptions of soundness and aggravation do not apply to 
periods of ACDUTRA or INACDUTRA.  A service connection claim 
based on a period of ACDUTRA must be based on a showing that 
a disease or injury was incurred or aggravated in the line of 
duty.  38 U.S.C.A. § 101(24).  In the absence of such 
evidence, the period of ACDUTRA would not qualify as "active 
military, naval, or air service" and the claimant would not 
achieve veteran status for purposes of that claim.  See 38 
U.S.C.A. § 101(2)-(24); Mercado-Martinez, 11 Vet. App. 415, 
419 (1998).  For any period of INACDUTRA, there must be a 
showing of an injury incurred in or aggravated in line of 
duty.  Id.  

By way of review, the Veteran is shown to have sustained a 
left knee injury as the result of a March 1998 MVA.  He 
underwent left knee surgery in 2000.  He is also shown to 
have sustained an on-the-job right knee injury in May 2004.  
It appears that the right knee was noted to have 
chondromalacia patella, and osteoarthritis prior to May 2004.  
Neither his March 1998 left knee injury, nor his May 2004 
right knee injury, are shown to have been incurred during a 
period of ACDUTRA or INACDUTRA.  

In summary, the service treatment reports from the Veteran's 
ANG service do not show that a disease or injury of either 
knee was incurred or aggravated in the line of duty during a 
period of ACDUTRA, or that the Veteran has a knee disability 
due to an injury incurred during INACDUTRA.  In this regard, 
the service treatment reports associated with ANG service do 
not contain a relevant line of duty determination.  In 
addition, the claims files do not contain competent evidence 
showing that there is a nexus between a knee disability and 
any period of ACDUTRA, or INACDUTRA, which would otherwise 
show a nexus between the claimed disabilities and his 
service.  See 38 U.S.C.A. §§ 101 (22), (23), 1110, 1131 (West 
2002).  The Board therefore finds that the medical record, as 
a whole, provides evidence against this aspect of the claim.  

With respect to the Veteran's own contentions, and the lay 
statements, a layperson is generally not capable of opining 
on matters requiring medical knowledge.  Routen v. Brown, 10 
Vet. App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  

In this case, when the Veteran's service treatment reports 
are considered in conjunction with the post-service medical 
record (which indicates that the claimed conditions began 
many years after active duty service, and which does not 
contain competent evidence of a nexus between a disability of 
either knee and the Veteran's service, to include ACDUTRA and 
INACDUTRA), the Board finds that the medical evidence 
outweighs the Veteran's contentions that he has a bilateral 
knee disability that is related to his service.   


II.  VCAA

The Board is required to ensure that the VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).  The notification obligation in 
this case was accomplished by way of a letter from the RO to 
the Veteran dated in March 2007.  Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  See also 
Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).      

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  It 
appears that all known and available service treatment 
reports, and post-service records relevant to the issue on 
appeal have been obtained and are associated with the 
Veteran's claims files.  The RO has obtained the Veteran's VA 
and non-VA medical records.  

The Veteran has not been afforded an examination, and an 
etiological opinion has not been obtained.  Under McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), in disability compensation 
(service connection) claims, the VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  

In this case, there is no relevant treatment shown during 
active duty service.  The evidence shows that the claimed 
conditions began many years after active duty service.  The 
service treatment reports associated with ANG service do not 
contain a relevant line of duty determination.  The claims 
files do not contain competent evidence of a nexus between a 
disability of either knee and the Veteran's service, to 
include ACDUTRA and INACDUTRA.  Given the foregoing, the 
Board finds that the standards of McLendon have not been met.  
See also 38 C.F.R. § 3.159(c)(4) (2009); Wells v. Principi, 
327 F. 3d 1339, 1341 (Fed. Cir. 2002).  Simply stated, the 
Board finds that the service and post-service medical record 
provides evidence against this claim. The Board concludes, 
therefore, that a decision on the merits at this time does 
not violate the VCAA, nor prejudice the appellant under 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Based on the foregoing, the Board finds that the Veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  





ORDER

The appeal is denied.  


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


